Title: To James Madison from Daniel Parker, 15 August 1813
From: Parker, Daniel
To: Madison, James


Sunday 9 o’clock P.M. Aug. 15th. 1813
The following extract contains all the information of moment which has been rec’d at the War Office since Mr. Parker had the honor to report to the President of the UStates—“Fort George Aug. 10h. 1813. Nothing has transpired between the fleets. The Americans constantly seeking & the English as constantly avoiding an engagement which they are able to do being to the windard & their vessels sailing better than our worst. Ours has not been seen this morning, the enemy’s has. Comd. Chancy has probably returned to the harbor, as on friday last he had but ten days provision.”
